Exhibit 23.4 John Kinross-Kennedy, CPA 17858 Skypark Circle, Suite C Irvine, CA 92614-6401 (949) 955-2522fax. (949) 724-3817 jkinross@zamucen.com August 11, 2010 To Whom It May Concern: I consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-143520) of my reports dated January 13, 2010, with respect to the consolidated financial statements of Bio Matrix Scientific Group, Inc.included in its Annual Report (Form 10-K/A) for the year ended September 30 , 2009filed with the Securities and Exchange Commission. Very Truly Yours, /s/ John Kinross-Kennedy John Kinross Kennedy
